Dean, J.
The - board of equalization and assessment, without notice, entered an order August 2, 1929, increasing the assessed valuation of the various grades of cattle in all counties throughout the state in the amount of 10 per cent. This action was begun by petition in error by Louis Smithberger and Theodor Lámmli, taxpayers and citizens of the county of Stanton, in behalf of themselves and others similarly situated whose cattle assessments have been likewise increased in the same amount.
The questions of law and procedure herein are the same as in the case entitled Northwestern Bell Telephone Co. v. State Board of Equalization and Assessment, p. 138, post, and our decision is governed by the rule therein announced.
It follows that the order of the board of equalization increasing the assessed valuation of the various grades of cattle 10 per cent, must be and it hereby is vacated and held for naught.
Judgment accordingly.